10/04/2022




        IN THE SUPREME COURT OF THE STATE OF MONTANA
                                                                                Case Number: DA 22-0267


                  Supreme Court Cause No. DA 22-0267



__________________________________________________________________

 EDMUND LANGLOIS,

              Appellant,

 vs.                                          ORDER GRANTING
                                              EXTENSION OF TIME
 ESTATE OF BARBARA KAY
 LEWIS,

              Appellee.


       Upon consideration of Appellee’s Unopposed Motion for Extension of Time

to File Answer Brief and Affidavit in Support, and for good cause appearing

therefore,

       IT IS HEREBY ORDERED that Appellee is granted an extension of time to

and including November 16, 2022, within which to file Appellee’s Answer Brief.




                                                                     Electronically signed by:
                                                                           Mike McGrath
                                                              Chief Justice, Montana Supreme Court
                                                                          October 4 2022